53 N.J. 250 (1969)
250 A.2d 12
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
ELIZABETH ALLEN, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 20, 1969.
Decided February 3, 1969.
*252 Mr. Barnett E. Hoffman argued the cause for plaintiff-appellant (Mr. Edward J. Dolan, Middlesex County Prosecutor, attorney).
Mr. Kenneth S. Javerbaum argued the cause for defendant-respondent (Mr. Stanley C. Van Ness, attorney).
The opinion of the court was delivered PER CURIAM.
The judgment of the Appellate Division is reversed for the reasons given in the dissenting opinion of Judge Collester, 100 N.J. Super. 407 (App. Div. 1968).
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and HANEMAN  6.
For affirmance  None.